 LOCAL423, LABORERSLocal 423,Laborers'InternationalUnion of NorthAmerica,AFL-.CIO (Mansfield Flooring Co., Inc.,d/b/a ColumbusCementFloors)andJohn Schu-natz.Case 9-CB-1985January 31, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 4, 1971, Trial Examiner Samuel M.Singer issued the attached Decision in this proceeding.Thereafter, the Charging Party and the General Coun-sel filed exceptions and supporting briefs. The Re-spondent filed a brief in support of the Trial Examiner's .Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm only the Trial Ex-aminer's rulings, findings, conclusions, and recommen-dations consistent with this Decision and Order.The complaint alleged that Respondent Union Re-strained and coerced an employer in the selection of hisrepresentative for the purposes of collective bargainingor the adjustment of grievances in violation of Section8(b)(1)(B) of the Act. The Trial Examiner found noviolation and recommended dismissal of the complaint.We find merit in the exceptions.The Employer, Columbus Cement Floor (Colum-bus), is engaged in concrete contracting in Ohio. It isa member of a local chapter of Associated GeneralContractors of America (AGC) which has a collective-bargaining contract with Respondent Union. The con-,tract provides for the appointment of a foreman foreach seven or more laborers on a particular job, but issilent about a foreman engaging in manual work.Columbus, whose headquarters are in Mansfield, Ohio,entered into a subcontract to perform concrete work ata project in Dublin, Ohio. It designated the ChargingParty, John Schunatz, to supervise the laborers at thisproject. Schunatz was a member of the Union. OnApril 9, 1970, Columbus scheduled a pour of severalthousand feet ofconcreteat the project. Fearing thatthe winds prevailing on that day might cause "theboom on the crane to blow," Schunatz decided toswitch the method of pouring from direct crane tocrane and buggy. As Schunatz was unloading the bug-gies and plywood from a truck preparatory to switch-ing,Respondent Union's steward on the job said tohim, "I want you to get that f-ass in that car" andreturn to Mansfield "or there would be no concrete195 NLRB No. 35241poured here." The steward similarly threatened Com-pany Manager Moore that, unless Schunatz left thejobsite, the job would be shut down. Anxious to com-plete the job, Moore asked Schunatz to leave. Severaldays later, representatives of the Respondent Unionand the AGC met to discuss Schunatz' right as a fore-man to perform manual work at the jobsite. The Unionand AGC representatives agreed in interpreting thecontract so as to bar Schunatz from doing any workwhatever the circumstances. Thereafter, Columbus dis-patched Schunatz to the Dublin project only whenseven or more laborers were on the job, i.e., when underthe contract a foreman was required to be employed.The Trial Examiner found that Schunatz, a super-visor, was a "representative" of his Employer, Colum-bus, for purposes of "adjustment of grievances" withinthe meaning of Section 8(b)(1)(B) of the Act. No excep-tion has been made to this finding and, as it is supportedby the record, we adopt it. The Trial Examiner furtherfound, however, that the steward's conduct did notconstitute "restraint" and "coercion" of Columbus inthe selection of an employer "representative" for the"adjustment of grievances." In so finding, he appar-ently relied on the fact that the Union's sole interestwas in the preservation of unit work, and on the theorythat the Union was correct, as subsequently determinedin the grievance meeting, in its interpretation of thecontract as barring a foreman from performing manualwork. The Trial Examiner further distinguished thepresent case from such cases asSheet Metal Workers'Intl.Assn.,Local 49 (General Metal Products),178NLRB 139, andSan Francisco-Oakland Mailers' Un-ion No. 18, ITU (Northwest Publications),172 NLRBNo. 252, relied on by the General Counsel and theCharging Party, where the Board found 8(b)(1)(B) vio-lations, on the ground that in those cases the unionresorted to internal disciplinary proceedings to compela supervisor-member to interpret an agreement in aparticularmanner, whereas here Respondent Uniondid not resort to any disciplinary action against Schu-natz to foist its interpretation of the contract on Colum-bus.We do not agree with the Trial Examiner's reason-ing. Section 8(b)(1)(B) enjoins a labor organizationfrom restraining or coercing an employer in the selec-tion of his representatives. The section does not limitrestraint or coercion to indirect means such as internalunion disciplinary procedures. A threat directed to anemployer to shut down a job unless the employer com-plies with a union demand to remove a supervisor andits "representative" from the job is the most obviouskind of statutory coercion. This is particularly true inthis case since, unless the concrete was poured withina limited period of time, it would be a total economicloss. It is immaterial that the grievance committee de-cided subsequent to the threat and the Company's deci- 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDsionto remove Schunatz from the job that the contractforbade a foreman from performingmanuallabor.'Schunatzwas engagingin a supervisory act when heassignedto himself the job of unloadingbuggies andplywood from the truck.' Section 8(b)(1)(B) bars theUnion fromusingcoercive tactics to secure a super-visor's removal from the job for such conduct. Thatdoes not mean that the Union was powerless to preventSchunatz from performing work in violation of thecollective-bargainingcontract. It could file a grievance,as it did; it could sue for breach of contract; it mightalso strike in protestagainstthe foreman's performingmanual labor unless strikingwas prohibited by the con-tract; but it could not insist by coercive means that theCompany remove him entirely from the job as its repre-sentative.' By demanding Schunatz' removal from theproject,Respondent clearly exceeded any legitimatecourse of action and denied the Employer its choice ofa supervisory representative on the project. Section8(b)(1)(B) clearly proscribes the use of coercive tacticsfor such an objective. Although subsequent to thegrievance award, in compliance therewith, Columbusmay have refrained from sending Schunatz to the Dub-lin job except when there were more than seven labor-ers employed, this would not excuse Respondent Un-ion's conduct on April 9.Accordingly, we find that, by demanding on April 9,1970, that Columbus remove Foreman Schunatz fromthe Dublin job or face a job shutdown because he hadassignedto himself certainmanuallabor, RespondentUnion violated Section8(b)(l)(B) of the Act.CONCLUSIONS OF LAW1.Columbus Cement is an employer engaged in com-merce within the meaningof the Act.2. John Schunatz, the Charging Party, was at allmaterial times a supervisor and "representative" ofColumbus Cement within the meaning of Section8(b)(1)(B) of the Act.3.By demanding that Columbus Cement removeSchunatz from the Dublin, Ohio, job because he haddone certain laborer work or face a job shutdown, Re-spondent Union restrained or coerced an employer inthe selection of his "representative[s] for the purpose ofcollective bargaining or the adjustment of grievances,"in violation of Section 8(b)(1)(B) of the Act.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist therefrom and take certain affirmative actionwhich will effectuate the policies of the Act. As it ap-pears that the Charging Party may have suffered lossof earnings as a result of Respondent Union's unlawfulconduct, we shall order Respondent Union to makehim whole therefor, with interest at 6 percent per an-num.Isis Plumbing & Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Local 423, La-borers' International Union of North America, AFL-CIO, its officers, agents, and representatives, shall takethe action set forth herein:1.Cease and desist from restraining and coercingMansfield Flooring Co., Inc., d/b/a Columbus CementFloors, in the selection of its representatives for thepurpose of collective bargaining or the adjustment ofgrievances.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Notify the representatives of Mansfield FlooringCo., Inc., d/b/a Columbus Cement Floors, that theRespondent Union has no objection to John Schunatzbeing employed as laborer foreman on any of the Em-ployer's projects in Ohio.(b)Make whole, in the manner set forth in the sec-tion of this Decision entitled "The Remedy," JohnSchunatz for any loss of earnings he may have sufferedas a result of the unlawful conduct which caused theEmployer to rescind its decision to employ him on itsproject in Dublin, Ohio.(c) Post at its business office and meeting halls copiesof the attached notice marked "Appendix. 114 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 9, after being duly signed by RespondentUnion's authorized representative, shall be posted bytheRespondentUnion immediately upon receiptthereof, and bemaintainedby Respondent Union for60 consecutive days thereafter, in conspicuous places,including all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by theRespondent Union to insure that said notices are notaltered, defaced, or covered by any other material.'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"POSTED BY ORDERCarpenters DistrictCouncilof Sabine Area (Ralph M Parsons Com-OF THE NATIONAL LABOR RELATIONS BOARD"shall be changedpany),193 NLRB No. 63to read "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSheet Metal Workers, Local 49, supraat 141.STATES COURT OF APPEALS ENFORCING AN ORDER OF THECarpenters District Council of Sabine Area, supra.NATIONAL LABOR RELATIONS BOARD " LOCAL423, LABORERS243(d)Notifythe Regional Director for Region 9, inwriting,within 20 days from the date of this Order,what steps the Respondent Union has taken to complyherewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAftera hearingin which bothsideshad the opportunityto present their evidence, the National Labor RelationsBoard hasfound that we violated the law and has or-dered us to post this notice and abide by its terms.WE WILL NOTrestrainor coerceMansfieldFlooringCo., Inc., d/b/a Columbus CementFloors, in the selection of representatives chosen,or likely to be chosen, for the purposes of collec-tivebargainingor the adjustment of grievances.WE WILL notify Columbus Cement Floors thatwe have no objection to that Company employingJohn Schunatz as labor foreman on its projects inOhio.WE WILL make whole John Schunatz for anyloss of earningshe may have suffered as a result ofour unlawful conduct which caused Columbus Ce-mentFloors to rescind its decision to employ himon itsDublin, Ohio, project.LOCAL 423,LABORERS'INTERNATIONALUNION OF NORTHAMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice andmustnot be defaced byanyone.This noticemustremain posted for 60 consecutivedays from the date of postingand mustnot be altered,defaced, or covered by any othermaterial.Any questionsconcerningthis notice or compliancewith its provisions may be directed to the Board'sOffice, Federal OfficeBuilding,Room 2407, 550 MainStreet,Cincinnati,Ohio 45202, Telephone 513-684-3686.TRIAL EXAMINER'S DECISIONSAMUEL M. SINGER, Trial Examiner: This proceeding wastried before me in Columbus, Ohio, on July 29, 1971, pursu-ant to complaint issued on June 8 based on chargesfiled April27 and May 26, 1971. The complaintalleges that RespondentUnion restrained and coerced an employer, Mansfield Floor-ing Co., Inc., d/b/a Columbus Cement Floors in the selectionof its representative for purposes of collective bargaining oradjustment of grievances by forcing the Charging Party (amember of the Union) to leave a construction jobsite andcease representing the Employer as a laborer-foreman there-in violation of Section 8(b)(1)(B) of the National LaborRelations Act, as amended.All parties appearedand were affordedfull opportunity tobe heard and examine and cross-examine witnesses;all filedbriefs.Upon the entire record' and my observation of thetestimonial demeanor of the witnesses,Imake the following:FINDINGS AND CONCLUSIONS1.JURISDICTIONColumbus Cement, the Employer, is an Ohio corporationengaged in concrete contracting in Ohio, including the jobsitehere involved at Dublin, Ohio. During the past year, a repre-sentative period, Columbus Cement purchased and receivedat its locations in Ohio products valued in excess of $50,000from points outside Ohio.Ifind that at all material timesColumbus Cement has been an employer engaged in com-merce and in operations affecting commerce within the mean-ing of the Act and that assertion of jurisdiction herein isproper.IILABOR ORGANIZATIONINVOLVEDRespondent Union is a labor organization within the mean-ing of Section2(5) of the Act.IIIALLEGED UNFAIR LABOR PRACTICESA. Background,- Contractual RelationsColumbus Cement is party to a collective agreement withCentral Ohio Chapter of Associated General Contractors ofAmerica (A.G.C.), of which it was a member during theperiod here involved. Article 7 (sec. 8) of that agreementprovides for appointment of a foreman for each seven or morelaborers on a particular job, the choice of the particular fore-man to be that of the Employer. The contract does not makeany reference to a foremanengaging,or not engaging, inmanual(i.e., nonsupervisory) work. UnionBusiness ManagerScales testified credibly and without contradiction that thatsubject was touched upon in contract negotiations; that theUnion had opposed physical work by foremen "for the simplereasonhe would be taking a day's work away from" a laborer;and that the Union did not object to occasional"minimal"work by foremen where less than seven laborers were on thejob, as, for example, in helping a laborer to lift a pump.Article 9, dealing with grievance-arbitration, does not givethe foreman any specific role in resolving Employer-Uniondisputes; it merely provides tLat when a "grievance,misun-derstanding, difference or dispute" arises,the "steward orforeman shall immediately notify the job superintendent andthe field representative that a condition of dispute exists,"whereupon a meeting shall be held to resolve the dispute-ultimately, if necessary, by arbitration. However, as presentlynoted, the foreman here involved (Charging Party Schunatz)did in fact handle certain grievances with the union steward(Smith) without referring them to higher officials as the con-tract provides.'Transcript corrected by my order on noticedated September13, 1971. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Schunatz's Statusas Foreman'In the latter party of 1969, Columbus Cement, a concretefloor contractor with mainoffices inMansfield (and a branchin Columbus), Ohio, entered into a subcontract with Martin& Nettrour, general contractors, to work at the constructionproject of Ashland Oil Company in Dublin, Ohio. The$200,000 subcontract called for installation of concrete floorsand roofs on two five-story buildings. Job site operationscommenced in June or July.' In September or October,Columbus CementassignedSchunatz from its Mansfield lo-cation to act as foreman ("laborer-foreman") over the labor-ers "to coordinate laborers on the job, to see that the jobprogressed as per scheduled." Schunatz had been a memberof the Union since 1968. The size of the laborer crews variedfrom time to time, depending on the amount of work sched-uled to be doneon a particularday. If there was to be a"pour" of concrete anywhere from 7 to 11 laborers would beengaged,and Schunatz' job would normally be confined tosupervision. At other times, the laborer force might consistof as few as three, in which case Schunatz would do manual(laborer)work as well asany necessarysupervision.Concrete,hauled to the jobsite in a truck with a portable mixer, wasnormally hoisted by buckets, attached to a crane, directly tothe location of the pour or dumped from the crane into ahopper, beneath which concretebuggieswere positioned. Ineach case, the laborers would rake out the concrete as re-quired.According to CompanyManagerMoore, Schunatzdid not work at the Dublin jobsite on a "daily basis" becausethe number of pours in a given week depended on how "thejob progressed." Although Moore usually determined thenumber of men to be used each time, Schunatz could requestmore help. He had effectively recommended the hiring ofmen; was authorized to change the laborers'assignments inorder, for example, to even out the workload; and could senda man homeif, for example, he was intoxicated. Schunatz alsokept the employees' time records.The record establishes that Schunatz also handled andresolved minor employee grievances. In some cases, he wasthe first management representative whom employees or un-ion steward contacted in the event of a dispute. Among otherthings, Schunatz would provide the laborers with neededtools and safety equipment such as hard hats; settle questionsof shortages in employee paychecks; and borrow additionalhelp from the general contractor when the job stewardclaimed there were insufficient laborers to perform work.According to Schunatz, if an employee or his stewardthought the problem involved was `too big," the stewardwould take the matter up directly with Company ManagerMoore. According to Moore, it was Schunatz' responsibility"to see that things are handled properly and safely as possi-ble, and also if some small thing comes up through the union,to try to handle it before it gets out of hand or settle it rightthere.UnionBusinessManager Scales admitted that he hadauthorized his steward (Smith) to handle minor problems onthe spot in order to "keep a cordial relationship" with theCompany.The findings in this and subsequent sections are based primarily on thecredited (and to a degree composite and mutually corroborative) testimonyof General Counsel's witnesses Company Manager Moore and ForemanSchunatz'Unless otherwise indicated, all dates are 1970Although the Company's representatives (Moore and Schunatz) tes-tified that Schunatz was directly responsible to thefinishingforeman on thejob (a member of a different union) insofar as "coordinating and getting thejob completed" was concerned, they testified that Schunatz had completeauthority to resolve some of the grievances involving the laborersC.The April 9 DisputeThe record establishes that prior to April 9 the "major"dispute between Union Steward Smith and Foreman Schu-natz related to the latter's practice of performing manualwork.' Schunatz testified that Smith was "constantly againstme working" as a laborer,' Company Manager Moore tes-tified that the difference between Company and Union was"primarily whether or not Mr. Schunatz was allowed towork," indicating that while he was aware of "the problemof John Schunatz's working when he had under seven men,"he was unaware of the "extent" of the "trouble." Accordingto Union Representative Scales, the general practice in thearea was to confine foremen to supervision in accordancewith the understanding reached between the Union and theemployers' bargaining representative(supra,sec.A); andwhen the Union discovered breach of this practice it wouldcall it to the attention of the alleged offending employer whothen "rectified" the situation.On April 9, the Company scheduled a pour of 5,000 to6,000 feet of concrete at the project, using 9 to 12 laborers.Apparently fearing that the winds prevailing on that daymight be "causing the boom on the crane to blow," Schunatzdecided to switch the method of pouring from direct crane tocrane andbuggy (supra,sec. B). As Schunatz was unloadingthe buggies and plywood from a truck preparatory to switch-ing, Steward Smith walked past and said to Schunatz, "I wantyou to get that f- ass in that car" and return to Mansfield(the location from which he was transferred to Dublin) "orthere would be no concrete poured here." When Smith re-peated the statement as Company Manager Moore appearedon the scene, the latter attempted to telephone and seek theintercession of Leslie Jones of the Associated General Con-tractors (AGC), Columbus Cement's bargaining representa-tive(supra,sec.A), but was unsuccessful in reaching him.Smith again demanded (in similar language) that Schunatzleave the jobsite or Respondent would be faced with a shut-down. Anxious to complete the job "without any more tur-moil,"Moore asked Schunatz to leave.Schunatz admitted that the manual work he performed onApril 9 (unloading buggies and plywood from trucks) was"normally" done by laborers under his supervision; thatSmith so indicated to him before demanding he get off thejobsite; and that Smith had previously protested his perform-ing laborer's work when seven men were on the job. Accord-ing to Hill, an agent of the concrete supplier on the scene,"the whole argument was over" the physical work by Schu-natz.Moore admitted that since 12 laborers were on the jobthat day Schunatz' "direct duties were to do nothing butsupervise," but indicated that because of an existing "emer-gency" (the need to unload concrete on the truck), Schunatz-as he would have expected-undertook to help with thephysical work.'Another disputed point was the size of the Employer's work crews,According to Schunatz and Moore, Steward Smith would often request theCompany to use more laborers, at times threatening to shut down the jobif additional men were not supplied About 2 or 3 weeks prior to April 9,Smith actually directed a shutdown,lastingabout 30 minutes, in a disputeover the size of the work crew'Schunatz affirmed his assertion in his preheating affidavit that when hehad a crew of seven or more he "generally [did] only supervisory work," butworked along with the laborers when there were fewer men LOCAL 423,LABORERSD. TheApril 13 GrievanceResolutionOn or aboutApril 13,representatives of the Union (Busi-ness Manager Scales)and of Columbus Cement(Leslie Jonesof the Contractors Association)met to discuss Schunatz'right to perform manual work at the jobsite; also present wereCompany Manager Moore and Foreman Schunatz The Un-ion reiterated its position that, except for"minimal"assist-ance to a laborer,Schunatz(who was classified as a foremanand was at all times paid the " remium"foreman's wage rate)could not perform manual labor at the jobsite,regardless ofthe size of the crews.The Employer reiterated its positionthat although classified as a foreman and receiving the"premium scale,"Schunatz could always perform manualwork when fewer than seven laborers were on the jobsite; and,apparently also, that in viewof thespecial circumstances (thewind) existing on April 9,Schunatz properly acted in per-forming manual work although over seven laborers were onthejob.The Association representative(Jones)agreed withthe Union's interpretation of the collective agreement thatSchunatz,as foreman,"may not do any labor irrespective ofthe number of employees"at the jobsite.Both Union andAssociation concluded that Schunatz"had overstepped hisboundaries as far as manual work"to be performed on thejobsite was concerned.Company Manager Moore testified that"[b]ecause of thedecision that came outof the [April13]meeting,"he subse-quently dispatched Schunatz to the Dublin project only onthose occasions when the Company needed a foreman orsupervisor on the job-i.e.,when it used at least seven labor-ers.According to Schunatz,"If we had a small crew, thereis no supervisors needed.The men knowwhat to do " Admit-tedly,Steward Smith took no issue with Schunatz'super-visory work while on the Dublin project;and Schunatz is stilla member of the Union.Schunatz has also been sent to pro-jects outside the jurisdictionof Local 423 'E.Conclusions1.Section 8(b)(1)(B) provides that it is an unfair laborpractice for a labor organization or its agents to "restrain orcoerce ... an employer in the selectionof hisrepresentativesfor the purposes of collective bargaining or the adjustment ofgrievances." The basicissue here is whether Respondent Un-ion thus restrained the Employer(Columbus Cement) byforcing Foreman Schunatz to leave the jobsite on April 9because he performed rank-and-file laborerwork of Unionmembers.Although the controlling collective agreement here doesnot assign to the foreman any specific role in resolution ofEmployer-Union disputes,it is clear that as a matterof prac-tice Schunatz did handle and resolve minor grievances raisedby employees and Union steward.These included questionsover use of tools, equipment safety,paycheckshortages, andnumber of needed laborers. I find,as General Counsel andCharging Party contend,that Schunatz(a supervisor withinthe meaningof the Act) wasa "representative"of the Em-ployer forpurposes of "adjustment of grievances"within themeaning of Section 8(b)(1)(B) of theAct. Cf.SheetMetalWorkers'International Association,Local Union 49, AFL-CIO (General Metal Products, Inc.),178 NLRB No. 24,In-ternational Brotherhoodof ElectricalWorkers, AFL-CIO,7Schunatz testified, however, that he lost some work on some days(subsequent to April 9) when the Company had less than seven men (andneeded no foreman) at the Dublin jobsite It appears that that job was notyet completed at the time of the hearing245and Local 134 (Illinois Bell Telephone Company),192NLRB. No. 17,2.However, I reject General Counsel's and Charging Par-ty's contention that the Respondent Union's conduct hereconstituted "restraint" and "coercion" in the selection of anemployer "representative" for the "adjustment of griev-ances." As we have seen, the dispute between Employer andUnion concerned the right of Schunatz, a foreman and Unionmember, to perform "laborer" work at the project. The Un-ion interpreted the collective agreement that he could notperform such work regardless of the size of the work crews,although it had no objection to the foremangiving "minimal"assistance to a laborer. The Employer took the opposingposition, namely, that even though classified as a "foreman"and receiving the "premium scale," Schunatz could performmanual or laborer work when fewer than seven laborers wereat the jobsite; and, apparently also, that he could performsuch manual work in special or emergency situations evenwhen more than seven laborers were on the site. The long-smoldering dispute came to a head on April 9 when Schunatzadmittedly performed physical work (unloading buggies andplywood) "normally" done by laborers under his supervision.Protesting this, Union Steward Smith demanded and insistedthat Schunatz get off the jobsite Moore, Schunatz' superiorwho was on the scene, then asked the foreman to leave andsought to resolve the dispute under the contractual grievanceprocedure. At the April 14 grievance session the Employer'sown bargaining representative (the Contractors Association)upheld the Union's interpretation of the contract, to the effectthat Schunatz, as foreman, "may not do any labor workirrespective of the number of employees" at the jobsite. Abid-ing by this determination, the Employer subsequently sentthe foreman to the jobsite involved (Dublin) only when hehad a sufficiently large crew (seven laborers) needing super-vision.Admittedly, at no time (before or after April 9) hadthe Union attempted to interfere with Schunatz' performanceas a foreman irrespective of the size of the crew (seven orfewer laborers). Insofar as appears, the Union's sole interestwas in preserving laborer work for employees classified aslaborers in the bargaining unit.3.The instant case therefore is distinguishable from casesrelied on by General Counsel and Charging Party,' where theBoard found unions in violation of Section 8(b)(1)(B) becausethey resorted to internal disciplinary procedures (e g , unionfines and other reprisals or threats of reprisals) to compel asupervisor-member to interpret a collective agreement orhandle a grievance in any particularmanner.Here the Uniondid not resort to any internal disciplinary action-direct orindirect-to foist its interpretation on the Employer. Indeed,when he left the jobsite on April 9, Schunatz did so not inresponse to the steward's demands, but to the request of hissuperior (Moore), who then invoked the contractual griev-ance machinery for resolving a contract question. Accord-ingly, unlike in the cited cases, this is not one where a unionseeks to wean the loyalty of a supervisor away from his em-ployer by threatened or actual disciplinary action against amember. The Union here invoked no such action, agreeing toresolve the dispute directly with the Employer through theestablished contract procedure, which indeed both partiesdid; and the determination of which neither appealed Cf.E g, General Metal Products,Inc, supra,178 NLRB No 24, enfd 430F 2d 1348(C A 10),San Francisco-Oakland Mailers' Union No 18,International Typographical Union (Northwest Publications,Inc),172NLRB No 252,Local UnionNo 2150,International BrotherhoodofElec-tricalWorkers,AFL-CIO (Wisconsin Electric Power Company),192 NLRBNo 16 246DECISIONSOF NATIONALLABOR RELATIONS BOARDCollyer InsulatedWire, a Gulf and Western Systems Co.,192NLRB No. 150.I find and conclude that the record does not support theallegationof the complaint that Respondent Union violatedSection 8(b)(1)(B) of the Act.CONCLUSIONS OF LAW1.Columbus Cement is an employer engaged in commercewithin the meaning of the Act.2. John Schunatz, the Charging Party, was at all materialtimes a supervisor and "representative" of Columbus Cementwithin themeaning of Section 8(b)(1)(B) of the Act.3. It has not been established that by demanding and insist-ing that Schunatz abstain from "laborer" work and confinehimself to foreman or supervisory work while on the Dublinproject under the circumstances shown, Respondent Union"restrained" or "coerced" an employer in the selection of his"representative[s] for the purpose of collective bargaining orthe adjustment of grievances," in violation of Section8(b)(1)(B) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclu-sions of law, and upon the entire record in the case, it isordered that the complaint be and hereby is dismissed in itsentirety.